DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on November 21, 2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2019 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “first raised portion” bridging the penultimate line and the last line of claim 1 should be changed to “the first raised portion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because lines 6-7 of claim 1 recite a run-on clause that renders the recitation ambiguous. To obviate the indefiniteness, lines 6-7 should be broken up into clauses separated by commas. It will be presumed that lines 6-7 intend to recite, “handle at a first end, an opposing second end portion…, and a blade for cutting the first portion” (i.e. the cutter comprises three elements; handle, second end portion, and a blade).  
Claim 8 recites “the opening”. There is no antecedent basis for the limitation. It will be presumed that claim 8 depends from claim 5, which introduces the limitation “opening”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton (US 3,954,030).
With respect to claim 1, Newton discloses a system for opening a secure specimen sample bottle1 comprising (see Figs. 2-3): 
a base (can) having a first area and a first raised hollow portion for receiving and holding the specimen sample bottle1, the first raised hollow portion having a groove (underneath rim 24) formed along an outer surface thereof; and 
a cutter 10 for cutting a first portion of the specimen sample bottle2, the cutter having a handle 12 at a first end, an opposing second end portion 14 that receives the first portion of the specimen sample bottle2 and a blade 26 for cutting the first portion2, the second end portion 14 having a flange 28 with a raised rail (inner arcuate surface of flange 28 and tip of flange 28) formed along an inner surface of the flange 28, the raised rail being received within the groove to couple the cutter to first raised portion during performance of a cutting operation (see Fig. 4).
1The specimen sample bottle is not a part of the claimed invention. It is recited to merely specify an intended use of the base. Consequently, Newton need not disclose the specimen sample bottle to anticipate the claim. Because the can taught by Newton is fully capable of securing a specimen sample bottle therein, the can is sufficient to anticipate the claimed base. 
2Likewise, the recitation of the specimen sample bottle merely conveys an intended use of the claimed cutter. Because the specimen sample bottle is not a part of the claimed invention, Newton need not disclose a cutter receiving and cutting a first portion of the specimen sample bottle to anticipate the claim.  
With respect to claim 10, the groove comprises a continuous groove that extends about an entire circumference of the outer surface of the first raised hollow portion (see Fig. 2), and the raised rail has an arcuate shape to permit full rotation of the cutter about the first raised portion (see Fig. 2 and rejection of claim 1).
Allowable Subject Matter
Claims 2-9* would be allowable if they are rewritten to overcome the objection and the 35 U.S.C. 112(b) rejections set forth in this Office action, and to include all of the limitations of a respective base claim and any intervening claims.
*As discussed above, claim 8 is presumed to be dependent on claim 5. Consequently, the patentability of claim 8 is being assessed as if it is dependent on claim 5. 
The following is a statement of reasons for the indication of allowable subject matter:  
Newton discloses a system for opening a specimen sample bottle, as discussed above. However, Newton does not disclose:
1) a base comprising a tray wherein the first area is a recessed portion and the first raised hollow portion protrudes upwardly from a floor of the tray, as recited in claims 2-4; or
2) an arcuate flange that surrounds an opening as defined in claims 5-9.
Moreover, based on the disclosure of Newton, there is no motivation to modify the system to arrive at the claimed inventions. 
Conclusion
The following prior art is made of record because it is considered pertinent to Applicant's disclosure: Kreth et al. (US 4,563,818).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796